UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            MULLIGAN, FEBBO, and WOLFE
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                         Private E1 JOSHUA T. BLAZER
                          United States Army, Appellant

                                   ARMY 20150135

                        Headquarters, 1st Cavalry Division
                         Kenneth Shahan, Military Judge
         Lieutenant Colonel Alison Martin, Staff Judge Advocate (pretrial)
      Lieutenant Colonel Oren H. McKnelly, Staff Judge Advocate (post-trial)


For Appellant: Colonel Mary J. Bradley, JA; Major Christopher D. Coleman, JA and
Captain J. David Hammond (on brief)

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major Michael E. Korte, JA; and Captain Austin L. Fenwick, JA (on brief).


                                 27 September 2016

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant, in
accordance with his pleas, of one specification of violation of a lawful order, one
specification of sexual assault, and one specification of broadcasting an indecent
recording in violation of Articles 92, 120 and 120(c), Uniform Code of Military
Justice, 10 U.S.C. §§ 892, 920, 920(c) (2012) [hereinafter UCMJ]. The court
sentenced appellant to a bad-conduct discharge, confinement for thirty months,
forfeiture of all pay and allowances, and reduction to the grade of E-1. The
convening authority approved the sentence as adjudged and credited appellant with
248 days pretrial confinement credit.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises one allegation of error which merits discussion and relief. Appellant asks this
court to provide appropriate relief to remedy the dilatory post-trial processing of his
BLAZER—ARMY 20150135

case. We agree that relief is appropriate in this case and grant thirty days
confinement credit.

                              LAW AND DISCUSSION

       The convening authority took action 292 days after the sentence was
adjudged; all but twenty-two days of which are attributable to the government. The
record in this case consists of seven volumes, and the trial transcript is 251 pages.
Although we find no due process violation in the post-trial processing of appellant’s
case, we must still review the appropriateness of the sentence in light of the
unjustified dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif,
57 M.J. 219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts
are] required to determine what findings and sentence ‘should be approved,’ based
on all the facts and circumstances reflected in the record, including the unexplained
and unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J.
353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct.
Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App.
2000).

       This case highlights the fact that transcription and record assembly are not the
problem in the persistent dilatory processing of courts-martial. Here, the 251-page
record was served on the defense counsel for review eighty-three days after trial.
Once the military judge authenticated the record, the government took seventy-seven
days to prepare and serve the staff judge advocate recommendation (SJAR) and the
record of trial on the accused. Following action by the convening authority it then
took another fifty-one days for the government to ensure delivery of the record to
this court.

       Appellant requested speedy post-trial processing of his case on two occasions.
The first request was thirty days after defense counsel reviewed the record of trial.
The second request was contained in the accused’s clemency matters submitted in
accordance with Rules for Courts-Martial 1105 and 1106 (Post-Trial Matters).
Neither request resulted in any prompt action by the government. The government
provided no explanation for the delay in service of the SJAR and record on the
accused or for the delay in docketing appellant’s case with this court. The problem
accordingly, is one of diligence, attention to detail, and focus. Thus, we find relief
is appropriate under the facts of this case.

                                   CONCLUSION

      Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, however, we affirm only so
much of the sentence as provides for a bad-conduct discharge, confinement for
twenty-nine months, forfeiture of all pay and allowances, and reduction to E-1. All

                                           2
BLAZER—ARMY 20150135

rights, privileges, and property, of which appellant has been deprived by virtue of
this decision setting aside portions of the sentence, are ordered restored. See UCMJ
arts. 58a(b), 58b(c), and 75(a).


                                       FOR
                                       FOR THE
                                           THE COURT:
                                               COURT:




                                       MALCOLM H.
                                       MALCOLM     H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of
                                       Clerk of Court
                                                Court




                                         3